DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election in the reply filed on 10/4/2021 is acknowledged. The restriction requirement has been reconsidered and withdrawn in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).

Terminal Disclaimer
The terminal disclaimer filed 11/9/2021 is accepted. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Claim 1 of the application has been amended as follows: 

1. (Currently Amended)	 A method of forming an article, said method comprising: 
layering multi-fiber cellulose strips in a plurality of layers, the cellulose strips being interacted with a 
bonding agent, and the layered cellulose strips collectively defining opposed major surfaces;  layering a porous sheet member, the porous sheet member being interacted with a fire-retarding solution, 
on at least one of the major surfaces of the layered cellulose strips, such that the porous sheet 
member substantially covers the at least one major surface;  

exposing the layered cellulose strips and the porous sheet member, collectively, to an actuating element, 
the actuating element actuating the bonding agent associated with the layered cellulose strips to 
react in a volumetrically-expansive reaction with the fire-retarding 
solution associated with the porous sheet member so as to facilitate cohesion between the layered 
cellulose strips and the porous sheet member, and to form a board member therefrom, with the 
porous sheet member conforming to the substantially smooth and uniform surface disposed 
adjacent thereto, via the volumetrically-expansive reaction between the porous sheet member and 
the layered cellulose strips, such that the at least one major surface having the porous sheet 
member engaged therewith defines a substantially smooth and uniform surface of the board 
member.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest the claimed method steps of forming an article. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789